BROWNING, J.
The order of the judge of compensation claims, in which the appellee/claimant was found to have satisfied each of the elements required for entitlement to compensation under the “occupational disease” test, is AFFIRMED. See § 440.151(1)-(3), Fla. Stat. (1993); Wuesthoff Memorial Hosp. v. Hurlbert, 548 So.2d 771 (Fla. 1st DCA 1989); Lake v. Irwin Yacht & Marine Corp., 398 So.2d 902 (Fla. 1st DCA 1981); Broward Indust. Plating, Inc. v. Weiby, 394 So.2d 1117 (Fla. 1st DCA 1981).
BOOTH and KAHN, JJ., CONCUR.